Name: Commission Regulation (EC) No 913/97 of 22 May 1997 adopting exceptional support measures for the pigmeat market in Spain
 Type: Regulation
 Subject Matter: agri-foodstuffs;  animal product;  Europe;  means of agricultural production;  agricultural structures and production;  trade policy
 Date Published: nan

 No L 131 / 14 EN Official Journal of the European Communities 23 . 5 . 97 COMMISSION REGULATION (EC) No 913/97 of 22 May 1997 adopting exceptional support measures for the pigmeat market in Spain Whereas provision should be made for the Spanish au ­ thorities to adopt all necessary control and surveillance measures and to inform the Commission accordingly; Whereas the restrictions on the free movement of live pigs have been operative for several weeks in the zones in question , resulting in a substantial increase in the weight of the animals and consequently an intolerable situation as regards the welfare of the animals; whereas application of this Regulation from 6 May 1997 is therefore justified; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 and the second paragraph of Article 22 thereof, Whereas, because of the outbreak of classical swine fever in certain production regions in Spain , protection and surveillance zones have been established by the Spanish authorities pursuant to Article 9 of Council Directive 80/21 7/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (3), as last amended by Directive 93/384/EEC (4); whereas, con ­ sequently, in those zones trade in live pigs, fresh pigmeat and pigmeat products which have not been subjected to heat treatment is temporarily prohibited; Whereas restrictions on the free movement of goods resulting from the application of veterinary measures are likely to bring about a serious disturbance of the pigmeat market in Spain ; whereas exceptional market support measures, to apply for no longer than is strictly necessary, must accordingly be adopted with respect solely to live animals from the directly affected areas; Whereas, with the aim of preventing a further spread of the disease, the pigs produced in the said zones should be separated from normal trade in products intended for human consumption and processed into products intended for uses other than human consumption , in accordance with Article 3 of Council Directive 90/667/EEC ( 5), as amended by Directive 92/ 1 18/EEC (6); Whereas it is appropriate to grant aid for the delivery to the competent authorities of pigs for fattening and piglets coming from the affected zones; Whereas in view of the extent of the disease and, in par ­ ticular, of its duration , and consequently of the magnitude of the efforts needed to support the market, it is appro ­ priate for the costs to be shared by the Community and the Member State concerned; Article 1 1 . From 6 May 1997 producers shall be eligible, on request, for aid granted by the competent Spanish au ­ thorities for delivery to them of pigs for fattening falling within CN code 010392 19 weighing 110 kilograms or more on average per batch . 2. From 6 May 1997 producers shall be eligible, on request, for aid granted by the competent Spanish au ­ thorities for delivery to them of piglets falling within CN code 0103 91 10 weighing 8 kilograms or more on average per batch . 3 . 70 per cent of the expenditure relating to this aid shall be financed by the Community budget, for a total maximum number of animals as laid down in Annex I. Article 2 Only animals raised in the protection and surveillance zones located within the administrative regions listed in Annex II to this Regulation may be delivered, provided that the veterinary provisions laid down by the Spanish authorities apply in those zones on the day the animals are delivered . Article 3 On the day they are delivered, the animals shall be weighed and killed in such a way as to prevent the disease from spreading. ') OJ No L 282, 1 . 11 . 1975, p. 1 . 2) OJ No L 349, 31 . 12. 1994, p. 105 . 3) OJ No L 47, 21 . 2. 1980, p. 11 . 4) OJ No L 166, 8 . 7. 1993, p. 34. s) OJ No L 363, 27 . 12 . 1990, p. 51 . «) OJ No L 62, 15 . 3 . 1993, p. 49 . 23 . 5 . 97 EN Official Journal of the European Communities No L 131 / 15 They shall be transported without delay to a rendering plant and processed into products falling within CN codes 1501 00 11 , 15060000 and 2301 1000, in ac ­ cordance with Article 3 of Council Directive 90/667/EEC. However, pigs for fattening may be transported to a slaughterhouse where they are slaughtered immediately and may be stored in a cold store before transport to the rendering plant. Slaughter and storage shall be carried out in accordance with Annex III . These operations shall be carried out under the per ­ manent supervision of the competent Spanish authorities . Article 4 1 . For pigs for fattening weighing 110 kilograms or more on average per batch , the aid referred to in Article 1 ( 1 ), at farm gate , shall be equal to the market price for slaughtered pigs of grade E within the meaning of Article 4 (2) of Regulation (EEC) No 2759/75, of Commission Regulation (EEC) No 3537/89 (') and Commission Regu ­ lation (EEC) No 2123/89 (2), recorded in Spain during the week preceding the delivery of the pigs for fattening to the competent authorities, less transport costs of ECU 1,3 per 100 kilograms carcass weight. 2 . For pigs for fattening weighing less than 110 kilo ­ grams but more than 100 kilograms on average per batch, the aid fixed pursuant to paragraph 1 shall be reduced by 15 % . 3 . The aid shall be fixed on the basis of the established slaughter weight. If, however, the animals are only weighed live , a coefficient of 0,81 shall be applied to the aid. 4 . The aid referred to in Article 1 (2), at farm gate, shall be :  ECU 69 per head for piglets weighing 21 kilograms or more on average per batch,  ECU 60 per head for piglets weighing more than 15 kilograms on average per batch , but less than 21 kilo ­ grams,  ECU 50 per head for young piglets weighing 8 kilo ­ grams or more on average per batch . Article 5 The competent Spanish authorities shall adopt all measures necessary to ensure compliance with the provi ­ sions of this Regulation and in particular with Article 2 thereof. They shall inform the Commission accordingly as soon as possible . Article 6 The competent Spanish authorities shall send the Commission each Wednesday the following information concerning the previous week:  number and total weight of pigs for fattening de ­ livered,  number and total weight of piglets delivered. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 6 May 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 22 May 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 347, 28 . 11 . 1989, p. 20 . (2) OJ No L 203, 15. 7. 1989, p. 23 . No L 131 /16 EN Official Journal of the European Communities 23 . 5 . 97 ANNEX I Fattening pigs 1 32 000 head Piglets 60 000 head ANNEX II In the province of Lerida, the protection and surveillance zones as defined in Annexes I and II to the Order of the Generalitat di Catalunya dated 29 April 1997. UIANNEX . 1 . The controls currently laid down are to apply to the transport of the animals from the farm and their slaughter. On the day of delivery, the animals are to be weighed by load and slaughtered in a slaughterhouse. 2. Pigs for fattening are to be slaughtered and the blood and offal discarded. The latter are to be transported immediately and separately from the slaughterhouse to the rendering plant. Transport must take place in sealed lorries, which are to be weighed on departure from the slaughterhouse and on arrival at the rendering plant. 3 . Carcasses and half-carcasses may be cut into several parts to allow appropriate storage. Each part is to be sprayed with a denaturing product (methylene blue) to ensure that the meat is not used for human consumption . 4 . Slaughter, transport to cold stores, freezing and storage, including removal from storage and trans ­ port to the rendering plant, are to be carried out under the permanent supervision of the com ­ petent Spanish authorities . 5 . Transport from the slaughterhouse to the cold store is to take place in lorries sealed and disin ­ fected under the permanent supervision of the competent Spanish authorities . The lorries are to weighed both empty and loaded, at the slaughterhouse and at the cold store. 6 . Storage is to take place in cold stores closed and sealed by the competent Spanish authorities . No other products may be stored in such stores . 7 . As soon as capacity becomes available at the rendering plant, the carcasses are to be transported to the latter. This is to take place in lorries sealed under the permanent supervision of the competent Spanish authorities or on their behalf. The lorries are to be weighed both empty and loaded, at the cold store and at the rendering plant.